Bigelow, C. J.
"We are of opinion that the instructions in this case were well adapted to the facts in evidence, and were in all respects sufficient to give the jury an adequate understanding of the rights and duties of the defendants. We do not see that they do not in all essential particulars conform to the principles stated with great accuracy and fulness in Warren v. Fitchburg Railroad Co. 8 Allen, 227.
The evidence was sufficient to warrant a jury in finding, 1. that the plaintiff seasonably and without undue haste passed across the track of the railroad, and took a proper position on the platform provided by the defendants for passengers who were about to take the train that was approaching; 2. that, while standing there in a suitable place, where passengers were accustomed to be m order to enter the train, she had good reason to believe that she was in actual peril of injury by reason of the approach of an engine in an unexpected direction, in consequence of the displacement of a switch ; 3. that this reasonable apprehension of peril and injury was adequate and sufficient to excite alarm, and to induce the plaintiff to make efforts to escape as rapidly as possible; 4. that this displacement of the switch and the consequent approach of the engine in such manner as to excite alarm and apprehension of injury were owing to the culpable negligence of the servants of the defendants and 5. that this negligence was the efficient cause of the plain* tiff’s injuries. Exceptions overruled.